JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion for stay, it is
ORDERED AND ADJUDGED that the district court’s September 20, 2016 order be affirmed. Under 28 U.S.C. § 1441(a), except as otherwise provided by statute, a civil action brought in state court may be removed only “to the district court of the United States for the district and division embracing the place where such action is pending.” Appellant has not identified any statute that provides an exception to the application of this rule. It is
FURTHER ORDERED that the motion for stay be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.